Exhibit 10.1

[***] Certain information in this exhibit has been omitted because it is both
(i) not material and (ii) would likely cause competitive harm to the registrant
if publicly disclosed.

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of November 13,
2019 (the “Effective Date”), among (a) SILICON VALLEY BANK, a California
corporation, in its capacity as administrative agent and collateral agent
(“Agent”), (b) SILICON VALLEY BANK, a California corporation, as a lender
(“SVB”), (c) HERCULES CAPITAL, INC., a Maryland corporation (“Hercules”), as a
lender (SVB and Hercules and each of the other “Lenders” from time to time a
party hereto are referred to herein collectively as the “Lenders” and each
individually as a “Lender”), and (d) EIDOS THERAPEUTICS, INC., a Delaware
corporation (“Borrower”), provides the terms on which Agent and the Lenders
shall lend to Borrower, and Borrower shall repay Agent and the Lenders. The
parties agree as follows:

1 ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP.
Notwithstanding the foregoing, all financial covenant (if any) and other
financial calculations shall be computed with respect to Borrower only, and not
on a consolidated basis. Capitalized terms not otherwise defined in this
Agreement shall have the meanings set forth in Section 13 of this Agreement. All
other terms contained in this Agreement, unless otherwise indicated, shall have
the meaning provided by the Code to the extent such terms are defined therein.

2 LOAN AND TERMS OF PAYMENT

2.1 Promise to Pay. Borrower hereby unconditionally promises to pay to Agent,
for the ratable benefit of each Lender, the outstanding principal amount of all
Credit Extensions advanced to Borrower by such Lender and accrued and unpaid
interest thereon, together with any fees as and when due in accordance with this
Agreement.

2.2 Term Loan Advances.

(a) Availability. Subject to the terms and conditions of this Agreement,
Borrower shall request on the Effective Date and the Lenders, severally and not
jointly, shall make one (1) term loan advance to Borrower on or about the
Effective Date in an original principal amount of Seventeen Million Five Hundred
Thousand Dollars ($17,500,000.00) according to each Lender’s Term Loan A
Commitment as set forth on Schedule 1 hereto (the “Term Loan A Advance”).
Subject to the terms and conditions of this Agreement, upon Borrower’s request,
during the Term Loan B Draw Period, the Lenders, severally and not jointly,
shall make term loan advances available to Borrower in an aggregate original
principal amount of up to Twenty Two Million Five Hundred Thousand Dollars
($22,500,000.00) according to each Lender’s Term Loan B Commitment as set forth
on Schedule 1 hereto (each such advance is referred to herein as a “Term Loan B
Advance” and, collectively, as the “Term Loan B Advances”). Subject to the terms
and conditions of this Agreement, upon Borrower’s request, during the Term Loan
C Draw Period, the Lenders, severally and not jointly, shall make term loan
advances available to Borrower in an aggregate original principal amount of up
to Fifteen Million Dollars ($15,000,000.00) (each such advance is referred to
herein as a “Term Loan C Advance” and, collectively, as the “Term Loan C
Advances”). Each Term Loan B Advance and each Term Loan C Advance must be in an
amount equal to at least Five Million Dollars ($5,000,000.00). The Term Loan A
Advance, each Term Loan B Advance and each Term Loan C Advance are hereinafter
referred to singly as a “Term Loan Advance” and collectively as the “Term Loan
Advances”. After repayment, no Term Loan Advance (or any portion thereof) may be
reborrowed.

(b) Interest Payments. With respect to each Term Loan Advance, commencing on the
first (1st) Payment Date following the Funding Date of such Term Loan Advance
and continuing on the Payment Date of each month thereafter, Borrower shall make
monthly payments of interest to Agent, for the account of the Lenders, in
arrears, on the principal amount of each Term Loan Advance, at the rate set
forth in Section 2.3(a).

(c) Repayment of the Term Loan Advances. Commencing on the Amortization Date,
and continuing on each Payment Date thereafter, Borrower shall repay the
aggregate outstanding amount of the Term Loan Advances to Agent, for the account
of the Lenders, in (i) equal monthly installments of principal over the number
of months for the period commencing on the Amortization Date and ending on the
Term Loan Maturity Date, plus (ii) monthly payments of accrued interest at the
rate set forth in Section 2.3(a). All outstanding principal and accrued and
unpaid interest with respect to the Term Loan Advances, and all other
outstanding Obligations under the Term Loan Advances, are due and payable in
full on the Term Loan Maturity Date.

 

1



--------------------------------------------------------------------------------

(d) Permitted Prepayment. Borrower shall have the option to prepay all, but not
less than all, of the Term Loan Advances advanced by the Lenders under this
Agreement, provided Borrower (i) delivers written notice to Agent of its
election to prepay the Term Loan Advances at least five (5) Business Days prior
to such prepayment, and (ii) pays to Agent, for the account of the Lenders in
accordance with its respective Pro Rata Share, on the date of such prepayment
(A) the outstanding principal plus accrued and unpaid interest with respect to
the Term Loan Advances, (B) the Prepayment Fee, (C) the Final Payment and
(D) all other sums, if any, that shall have become due and payable under the
Loan Documents with respect to the Term Loan Advances, including Lenders’
Expenses and interest at the Default Rate with respect to any past due amounts.

(e) Mandatory Prepayment Upon an Acceleration. If the Term Loan Advances are
accelerated by Agent, following the occurrence and during the continuation of an
Event of Default, Borrower shall immediately pay to Agent, for the account of
the Lenders in accordance with its respective Pro Rata Share, an amount equal to
the sum of (i) all outstanding principal plus accrued and unpaid interest with
respect to the Term Loan Advances, (ii) the Prepayment Fee, (iii) the Final
Payment and (iv) all other sums, if any, that shall have become due and payable
with respect to the Term Loan Advances, including Lenders’ Expenses and interest
at the Default Rate with respect to any past due amounts.

2.3 Payment of Interest on the Credit Extensions.

(a) Interest Rate. Subject to Section 2.3(b), the principal amount outstanding
under each Term Loan Advance shall accrue interest at a floating per annum rate
equal to the greater of (i) eight and one-half of one percent (8.50%) and
(ii) three and one-quarter of one percent (3.25%) above the Prime Rate, which
interest, in each case, shall be payable monthly in accordance with
Section 2.3(d) below.

(b) Default Rate. Immediately upon the occurrence and during the continuance of
an Event of Default, Obligations shall bear interest at a rate per annum which
is five percent (5.0%) above the rate that is otherwise applicable thereto (the
“Default Rate”) unless the Lenders otherwise elect from time to time in their
sole discretion to impose a smaller increase. Fees and expenses which are
required to be paid by Borrower pursuant to the Loan Documents (including,
without limitation, Lenders’ Expenses) but are not paid when due shall bear
interest until paid at a rate equal to the highest rate applicable to the
Obligations. Payment or acceptance of the increased interest rate provided in
this Section 2.3(b) is not a permitted alternative to timely payment and shall
not constitute a waiver of any Event of Default or otherwise prejudice or limit
any rights or remedies of Agent or any Lender.

(c) Adjustment to Interest Rate. Changes to the interest rate of any Credit
Extension based on changes to the Prime Rate shall be effective on the effective
date of any change to the Prime Rate and to the extent of any such change.

(d) Payment; Interest Computation. Interest is payable monthly in arrears on the
Payment Date of each month and shall be computed on the basis of a 360-day year
for the actual number of days elapsed. In computing interest, (i) all payments
received after 1:00 p.m. Eastern time on any day shall be deemed received at the
opening of business on the next Business Day, and (ii) the date of the making of
any Credit Extension shall be included and the date of payment shall be
excluded; provided, however, that if any Credit Extension is repaid on the same
day on which it is made, such day shall be included in computing interest on
such Credit Extension.

2.4 Fees. Borrower shall pay to Agent:

(a) Commitment Fee. On the Effective Date, a fully earned, non-refundable
commitment fee of Two Hundred Seventy-Five Thousand Dollars ($275,000.00);

(b) Final Payment. The Final Payment, when due hereunder, to be shared between
the Lenders pursuant to their respective Term Loan Commitment Percentages;

 

2



--------------------------------------------------------------------------------

(c) Prepayment Fee. The Prepayment Fee, when due hereunder, to be shared between
the Lenders pursuant to their respective Term Loan Commitment Percentages;

(d) Success Fee. A success fee, to be shared between the Lenders pursuant to
their respective Term Loan Commitment Percentages, in an amount equal to the
applicable Success Fee Amount (the “Success Fee”) shall be fully-earned upon the
earliest to occur of (i) the consummation by Borrower of a Company Sale (other
than the acquisition of Borrower by BridgeBio) or (ii) the first approval by the
Food and Drug Administration to market any of Borrower’s product candidates, and
shall be payable no later than thirty (30) days following the occurrence of the
earlier of (i) or (ii). The terms of this Section 2.4(d) shall survive the
termination of this Agreement and shall remain in full force and effect until
(a) the date that is ten (10) years from the Effective Date if the Success Fee
is not earned on or prior to such date or (b) in the event that the Success Fee
is earned on or prior to the date that is ten (10) years from the Effective
Date, the date on which the Success Fee is paid in full;

(e) Good Faith Deposit. Borrower has paid to Agent a deposit of Fifty Thousand
Dollars ($50,000.00) (the “Good Faith Deposit”), to initiate the Lenders’ due
diligence review process. The Good Faith Deposit shall be utilized to pay
Lenders’ Expenses; and

(f) Lenders’ Expenses. All Lenders’ Expenses (including reasonable documented
attorneys’ fees and expenses for documentation and negotiation of this
Agreement) incurred through and after the Effective Date, when due (or, if no
stated due date, upon demand by Agent).

Unless otherwise provided in this Agreement or in a separate writing by Agent,
Borrower shall not be entitled to any credit, rebate, or repayment of any fees
earned by Agent or any Lender pursuant to this Agreement notwithstanding any
termination of this Agreement or the suspension or termination of any Lender’s
obligation to make loans and advances hereunder. Agent may deduct amounts owing
by Borrower under the clauses of this Section 2.4 pursuant to the terms of
Section 2.5(e). Agent shall provide Borrower written notice of deductions made
from the Designated Deposit Account pursuant to the terms of the clauses of this
Section 2.4.

2.5 Payments; Pro Rata Treatment; Application of Payments; Debit of Accounts.

(a) All payments (including prepayments) to be made by Borrower under any Loan
Document shall be made to Agent for the account of Lenders, in immediately
available funds in Dollars, without setoff or counterclaim, before 1:00 p.m.
Eastern time on the date when due. Agent shall distribute such payments to
Lenders in like funds as set forth in Section 2.6. Payments of principal and/or
interest received after 1:00 p.m. Eastern time are considered received at the
opening of business on the next Business Day. When a payment is due on a day
that is not a Business Day, the payment shall be due the next Business Day, and
additional fees or interest, as applicable, shall continue to accrue until paid.

(b) Each borrowing by Borrower from Lenders hereunder shall be made according to
the respective Term Loan Commitment Percentages of the relevant Lenders.

(c) Except as otherwise provided herein, each payment (including each
prepayment) by Borrower on account of principal or interest on the Term Loan
Advances shall be applied according to each Lender’s Pro Rata Share of the
outstanding principal amount of the Term Loan Advances. The amount of each
principal prepayment of the Term Loan Advances shall be applied to reduce the
then remaining installments of the Term Loan Advances based upon each Pro Rata
Share of Term Loan Advances.

(d) Agent has the exclusive right to determine the order and manner in which all
payments with respect to the Obligations may be applied. Borrower shall have no
right to specify the order or the accounts to which Agent shall allocate or
apply any payments required to be made by Borrower to Agent or otherwise
received by Agent or any Lender under this Agreement when any such allocation or
application is not specified elsewhere in this Agreement.

 

3



--------------------------------------------------------------------------------

(e) Agent may debit any of Borrower’s deposit accounts, including the Designated
Deposit Account, for principal and interest payments or any other amounts
Borrower owes Agent or any Lender when due. These debits shall not constitute a
set-off.

(f) Unless Agent shall have been notified in writing by Borrower prior to the
date of any payment due to be made by Borrower hereunder that Borrower will not
make such payment to Agent, Agent may assume that Borrower is making such
payment, and Agent may, but shall not be required to, in reliance upon such
assumption, make available to Lenders their respective Pro Rata Share of a
corresponding payment amount. If such payment is not made to Agent by Borrower
within three (3) Business Days after such due date, Agent shall be entitled to
recover, on demand, from each Lender to which any amount which was made
available pursuant to the preceding sentence, such amount with interest thereon
at the rate per annum equal to the daily average Federal Funds Effective Rate.
Nothing herein shall be deemed to limit the rights of Agent or any Lender
against Borrower.

2.6 Settlement Procedures. If Agent receives any payment for the account of
Lenders on or prior to 1:00 p.m. (Eastern time) on any Business Day, Agent shall
pay to each applicable Lender such Lender’s Pro Rata Share of such payment on
such Business Day. If Agent receives any payment for the account of Lenders
after 1:00 p.m. (Eastern time) on any Business Day, Agent shall pay to each
applicable Lender such Lender’s Pro Rata Share of such payment on the next
Business Day.

2.7 Withholding. Payments received by Agent from Borrower under this Agreement
will be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, duties, deductions, withholdings, assessments,
fees or other charges imposed by any Governmental Authority (including any
interest, additions to tax or penalties applicable thereto). Specifically,
however, if at any time any Governmental Authority, applicable law, regulation
or international agreement requires Borrower to make any withholding or
deduction from any such payment or other sum payable hereunder to Agent,
Borrower hereby covenants and agrees that the amount due from Borrower with
respect to such payment or other sum payable hereunder will be increased to the
extent necessary to ensure that, after the making of such required withholding
or deduction, Agent receives a net sum equal to the sum which it would have
received had no withholding or deduction been required, and Borrower shall pay
the full amount withheld or deducted to the relevant Governmental Authority.
Borrower will, upon request, furnish Agent with proof reasonably satisfactory to
Agent indicating that Borrower has made such withholding payment; provided,
however, that Borrower need not make any withholding payment if the amount or
validity of such withholding payment is contested in good faith by appropriate
and timely proceedings and as to which payment in full is bonded or reserved
against by Borrower. The agreements and obligations of Borrower contained in
this Section 2.7 shall survive the termination of this Agreement.

3 CONDITIONS OF LOANS

3.1 Conditions Precedent to Initial Credit Extension. Each Lender’s obligation
to make the initial Credit Extension hereunder is subject to the condition
precedent that Agent shall have received, in form and substance satisfactory to
Agent and the Lenders, such documents, and completion of such other matters, as
Agent may have reasonably requested, including, without limitation:

(a) duly executed signatures to the Loan Documents;

(b) duly executed signatures to the Control Agreement with respect to Borrower’s
account with SVB Asset Management;

(c) the Operating Documents and a long-form good standing certificate of
Borrower certified by the Secretary of State of Delaware, each as of a date no
earlier than thirty (30) days prior to the Effective Date;

(d) a secretary’s corporate borrowing certificate of Borrower with respect to
Borrower’s Operating Documents, incumbency, specimen signatures and resolutions
authorizing the execution and delivery of this Agreement and the other Loan
Documents to which it is a party;

(e) duly executed signatures to the completed Borrowing Resolutions for
Borrower;

 

4



--------------------------------------------------------------------------------

(f) certified copies, dated as of a recent date, of financing statement
searches, as Agent may request, accompanied by written evidence (including any
UCC termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, in connection with
the initial Credit Extension, will be terminated or released;

(g) the Perfection Certificate of Borrower, together with the duly executed
signatures thereto;

(h) a legal opinion of Borrower’s counsel dated as of the Effective Date
together with the duly executed signature thereto;

(i) evidence on Acord 25 and Acord 28 certificates satisfactory to Agent that
the insurance policies required by Section 6.5 hereof are in full force and
effect; and

(j) payment of the fees and Lenders’ Expenses then due as specified in
Section 2.4 hereof.

3.2 Conditions Precedent to all Credit Extensions. Each Lender’s obligation to
make each Credit Extension, including the initial Credit Extension, is subject
to the following conditions precedent:

(a) timely receipt by the Lenders of (i) an executed Disbursement Letter; and
(ii) an executed Payment/Advance Form and any materials and documents required
by Section 3.4;

(b) the representations and warranties in this Agreement shall be true,
accurate, and complete in all material respects on the date of the Disbursement
Letter (and the Payment/Advance Form) and on the Funding Date of each Credit
Extension; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the Credit
Extension. Each Credit Extension is Borrower’s representation and warranty on
that date that the representations and warranties in this Agreement are true,
accurate, and complete in all material respects as of such date; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date; and

(c) Agent and each Lender determine to its satisfaction that there has not been
any material impairment in the general affairs, management, results of
operation, financial condition or the prospect of repayment of the Obligations,
nor any material adverse deviation by Borrower from the most recent business
plan of Borrower presented to and accepted by Agent and the Lenders.

3.3 Covenant to Deliver. Borrower agrees to deliver to Agent and each Lender
each item required to be delivered to Agent and each Lender under this Agreement
as a condition precedent to any Credit Extension. Borrower expressly agrees that
a Credit Extension made prior to the receipt by Agent and each Lender of any
such item shall not constitute a waiver by Agent or Lenders of Borrower’s
obligation to deliver such item, and the making of any Credit Extension in the
absence of a required item shall be in each Lender’s sole discretion.

3.4 Procedures for Borrowing.

(a) Term Loan Advances. Subject to the prior satisfaction of all other
applicable conditions to the making of a Credit Extension set forth in this
Agreement, to obtain a Credit Extension, Borrower shall notify Agent (which
notice shall be irrevocable) by electronic mail, facsimile, or telephone by 1:00
p.m. Eastern time at least five (5) Business Days before the proposed Funding
Date of such Credit Extension. Together with any such electronic or facsimile
notification, Borrower shall deliver to Agent by electronic mail or facsimile a
completed Disbursement Letter (and Payment/Advance Form) executed by an
Authorized Signer. Agent may rely on any telephone notice given by a person whom
Agent reasonably believes is an Authorized Signer. On the Funding Date, Agent
shall credit the Credit Extensions to the Designated Deposit Account. Agent may
make Credit Extensions under this Agreement based on instructions from an
Authorized Signer or without instructions if the Credit Extensions are necessary
to meet Obligations which have become due.

 

5



--------------------------------------------------------------------------------

(b) Funding. In determining compliance with any condition hereunder to the
making of a Credit Extension that, by its terms, must be fulfilled to the
satisfaction of a Lender, Agent may presume that such condition is satisfactory
to such Lender unless Agent shall have received notice to the contrary from such
Lender prior to the making of such Credit Extension. Unless Agent shall have
been notified in writing by any Lender prior to the date of any Credit
Extension, that such Lender will not make the amount that would constitute its
share of such borrowing available to Agent, Agent may assume that such Lender is
making such amount available to Agent, and Agent may, in reliance upon such
assumption, make available to Borrower a corresponding amount. If such amount is
not made available to Agent by the required time on the Funding Date therefor,
such Lender shall pay to Agent, on demand, such amount with interest thereon, at
a rate equal to the greater of (i) the Federal Funds Effective Rate or (ii) a
rate determined by Agent in accordance with banking industry rules on interbank
compensation, for the period until such Lender makes such amount immediately
available to Agent. If such Lender’s share of such Credit Extension is not made
available to Agent by such Lender within five (5) Business Days after such
Funding Date, Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum applicable to the Term Loan Advances, on demand,
from Borrower.

4 CREATION OF SECURITY INTEREST

4.1 Grant of Security Interest. Borrower hereby grants Agent, for the ratable
benefit of the Lenders, to secure the payment and performance in full of all of
the Obligations, a continuing security interest in, and pledges to Agent, for
the ratable benefit of the Lenders, the Collateral, wherever located, whether
now owned or hereafter acquired or arising, and all proceeds and products
thereof. For clarity, any reference to “Agent’s Lien” or any granting of
collateral to Agent in this Agreement or any Loan Document means the Lien
granted to Agent for the ratable benefit of the Lenders.

Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with SVB. Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes SVB
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and SVB to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens that are permitted pursuant to the terms of this Agreement to
have superior priority to Agent’s Lien in this Agreement), and by any and all
other security agreements, mortgages, or other collateral granted to Agent by
Borrower as security for the Obligations, now or in the future.

If this Agreement is terminated, Agent’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash. Upon payment in full in cash of the Obligations (other than
inchoate indemnity obligations) and at such time as the Lenders’ obligation to
make Credit Extensions has terminated, Agent shall, at the sole cost and expense
of Borrower, release its Liens in the Collateral and all rights therein shall
revert to Borrower. In the event (x) all Obligations (other than inchoate
indemnity obligations), except for Bank Services, are satisfied in full, and
(y) this Agreement is terminated, Agent shall terminate the security interest
granted herein upon Borrower providing to SVB cash collateral acceptable to SVB
in its good faith business judgment for Bank Services, if any. In the event such
Bank Services consist of outstanding Letters of Credit, Borrower shall provide
to SVB cash collateral in an amount equal to (x) if such Letters of Credit are
denominated in Dollars, then at least one hundred five percent (105.0%); and
(y) if such Letters of Credit are denominated in a Foreign Currency, then at
least one hundred ten percent (110.0%), of the Dollar Equivalent of the face
amount of all such Letters of Credit plus, in each case, all interest, fees, and
costs due or to become due in connection therewith (as estimated by SVB in its
business judgment), to secure all of the Obligations relating to such Letters of
Credit.

4.2 Priority of Security Interest. Borrower represents, warrants, and covenants
that the security interests granted herein are and shall at all times continue
to be first priority perfected security interests in the Collateral (subject
only to Permitted Liens that are permitted pursuant to the terms of this
Agreement to have superior priority to Agent’s Lien under this Agreement). If
Borrower shall acquire a commercial tort claim, Borrower shall promptly notify
Agent in a writing signed by Borrower of the general details thereof and grant
to Agent, for the ratable benefit of the Lenders, in such writing a security
interest therein and in the proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance reasonably satisfactory
to Agent.

 

6



--------------------------------------------------------------------------------

4.3 Authorization to File Financing Statements. Borrower hereby authorizes
Agent, on behalf of the Lenders, to file financing statements and other similar
forms, without notice to Borrower, with all appropriate jurisdictions to perfect
or protect Agent’s and Lenders’ interest or rights hereunder, including a notice
that any disposition of the Collateral, by Borrower or any other Person, shall
be deemed to violate the rights of Agent under the Code. Such financing
statements and other similar forms may indicate the Collateral as “all assets of
the Debtor” or words of similar effect, or as being of an equal or lesser scope,
or with greater detail, all in Agent’s discretion.

5 REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows:

5.1 Due Organization, Authorization; Power and Authority. Borrower is duly
organized, validly existing and in good standing as a Registered Organization in
its jurisdiction of formation and is qualified and licensed to do business and
is in good standing in any jurisdiction in which the conduct of its business or
its ownership of property and other assets or business which it is engaged in
requires that it be qualified except where the failure to do so could not
reasonably be expected to have a material adverse effect on Borrower’s business.
In connection with this Agreement, Borrower has delivered to Agent and each
Lender a completed certificate signed by Borrower, entitled “Perfection
Certificate” (the “Perfection Certificate”). Borrower represents and warrants to
Agent and each Lender that (a) Borrower’s exact legal name is that indicated on
the Perfection Certificate and on the signature page hereof; (b) Borrower is an
organization of the type and is organized or incorporated in the jurisdiction
set forth in the Perfection Certificate; (c) the Perfection Certificate
accurately sets forth Borrower’s organizational identification number or
accurately states that Borrower has none; (d) the Perfection Certificate
accurately sets forth Borrower’s place of business, or, if more than one, its
chief executive office as well as Borrower’s mailing address (if different than
its chief executive office); (e) except as set forth in the Perfection
Certificate, Borrower (and each of its predecessors) has not, in the past five
(5) years, changed its jurisdiction of formation, organizational structure or
type, or any organizational number assigned by its jurisdiction; and (f) all
other information set forth on the Perfection Certificate pertaining to Borrower
and each of its Subsidiaries is accurate and complete (it being understood and
agreed that Borrower may from time to time update certain information in the
Perfection Certificate after the Effective Date to the extent permitted by one
or more specific provisions in this Agreement). If Borrower is not now a
Registered Organization but later becomes one, Borrower shall promptly notify
Agent of such occurrence and provide Agent with Borrower’s organizational
identification number.

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect or are being obtained pursuant to Section 6.1(b)), or
(v) conflict with, contravene, constitute a default or breach under, or result
in or permit the termination or acceleration of, any material agreement by which
Borrower is bound. Borrower is not in default under any agreement to which it is
a party or by which it is bound in which the default could reasonably be
expected to have a material adverse effect on Borrower’s business.

5.2 Collateral. Borrower has good title to, rights in, and the power to transfer
each item of the Collateral upon which it purports to grant a Lien under this
Agreement and the other Loan Documents, free and clear of any and all Liens
except Permitted Liens. Borrower has no Collateral Accounts at or with any bank
or financial institution other than SVB or SVB’s Affiliates except for the
Collateral Accounts described in the Perfection Certificate delivered to Agent
and each Lender in connection herewith and which Borrower has taken such actions
as are necessary to give Agent, for the ratable benefit of the Lenders, a
perfected security interest therein, pursuant to the terms of Section 6.6(b).
The Accounts are bona fide, existing obligations of the Account Debtors.

The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate. None of
the components of the Collateral (other than mobile equipment such as laptop
computers in the possession of Borrower’s employees or agents) shall be
maintained at locations other than as provided in the Perfection Certificate or
as permitted pursuant to Section 7.2.

 

7



--------------------------------------------------------------------------------

All Inventory is in all material respects of good and marketable quality, free
from material defects.

Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non-exclusive licenses granted to its customers
in the ordinary course of business, (b) over-the-counter software that is
commercially available to the public, and (c) material Intellectual Property
licensed to Borrower and noted on the Perfection Certificate. Each Patent which
it owns or purports to own and which is material to Borrower’s business is valid
and enforceable, and no part of the Intellectual Property which Borrower owns or
purports to own and which is material to Borrower’s business has been judged
invalid or unenforceable, in whole or in part. To Borrower’s knowledge, no claim
has been made that any part of the Intellectual Property violates the rights of
any third party except to the extent such claim would not reasonably be expected
to have a material adverse effect on Borrower’s business.

Except as noted on the Perfection Certificate, Borrower is not a party to, nor
is it bound by, any Restricted License.

5.3 Litigation. There are no actions or proceedings pending or, to the knowledge
of any Responsible Officer, threatened in writing by or against Borrower or any
of its Subsidiaries involving more than, individually or in the aggregate, Five
Hundred Thousand Dollars ($500,000.00).

5.4 Financial Statements; Financial Condition. All consolidated financial
statements for Borrower and any of its Subsidiaries delivered to Agent and the
Lenders fairly present in all material respects Borrower’s consolidated
financial condition and Borrower’s consolidated results of operations. There has
not been any material deterioration in Borrower’s consolidated financial
condition since the date of the most recent financial statements submitted to
Agent or either Lender.

5.5 Solvency. The fair salable value of Borrower’s consolidated assets
(including goodwill minus disposition costs) exceeds the fair value of
Borrower’s liabilities; Borrower is not left with unreasonably small capital
after the transactions in this Agreement; and Borrower is able to pay its debts
(including trade debts) as they mature.

5.6 Regulatory Compliance. Borrower is not an “investment company” or a company
“controlled” by an “investment company” under the Investment Company Act of
1940, as amended. Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors). Borrower (a) has complied in all material respects
with all Requirements of Law, and (b) has not violated any Requirements of Law
the violation of which could reasonably be expected to have a material adverse
effect on its business. None of Borrower’s or any of its Subsidiaries’
properties or assets has been used by Borrower or any Subsidiary or, to
Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally. Borrower
and each of its Subsidiaries have obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all Governmental Authorities that are necessary to continue their respective
businesses as currently conducted.

5.7 Subsidiaries; Investments. Borrower does not own any stock, partnership, or
other ownership interest or other equity securities except for Permitted
Investments.

5.8 Tax Returns and Payments; Pension Contributions. Borrower has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except (a) to the extent such taxes are being contested in good faith
by appropriate proceedings promptly instituted and diligently conducted, so long
as such reserve or other appropriate provision, if any, as shall be required in
conformity with GAAP shall have been made therefor, or (b) if such taxes,
assessments, deposits and contributions do not, individually or in the
aggregate, exceed Ten Thousand Dollars ($10,000.00).

To the extent Borrower defers payment of any contested taxes, Borrower shall
(i) notify Agent in writing of the commencement of, and any material development
in, the proceedings, and (ii) post bonds or take any other steps required to
prevent the Governmental Authority levying such contested taxes from obtaining a
Lien upon any of the Collateral that is other than a “Permitted Lien.” Borrower
is unaware of any claims or adjustments proposed for any of Borrower’s prior tax
years which could result in additional taxes becoming due and payable by
Borrower

 

8



--------------------------------------------------------------------------------

in excess of Ten Thousand Dollars ($10,000.00). Borrower has paid all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms, and Borrower has not withdrawn from
participation in, and has not permitted partial or complete termination of, or
permitted the occurrence of any other event with respect to, any such plan which
could reasonably be expected to result in any liability of Borrower, including
any liability to the Pension Benefit Guaranty Corporation or its successors or
any other governmental agency.

5.9 Use of Proceeds. Borrower shall use the proceeds of the Credit Extensions
solely as working capital, to finance share repurchases and to fund its general
business requirements and not for personal, family, household or agricultural
purposes.

5.10 Full Disclosure. No written representation, warranty or other statement of
Borrower in any certificate or written statement given to Agent or any Lender in
connection with the Loan Documents or the transactions contemplated thereby, as
of the date such representation, warranty, or other statement was made, taken
together with all such written certificates and written statements given to
Agent or any Lender, contains any untrue statement of a material fact or omits
to state a material fact necessary to make the statements contained in the
certificates or statements not misleading in light of the circumstances in which
they were made (it being recognized by Agent and each Lender that the
projections and forecasts provided by Borrower in good faith and based upon
reasonable assumptions are not viewed as facts and that actual results during
the period or periods covered by such projections and forecasts may differ from
the projected or forecasted results).

5.11 Definition of “Knowledge.” For purposes of the Loan Documents, whenever a
representation or warranty is made to Borrower’s knowledge or awareness, to the
“best of” Borrower’s knowledge, or with a similar qualification, knowledge or
awareness means the actual knowledge, after reasonable investigation, of any
Responsible Officer.

6 AFFIRMATIVE COVENANTS

Borrower shall do all of the following:

6.1 Government Compliance.

(a) Maintain its and (except as permitted by Section 7.3) all its Subsidiaries’
legal existence and good standing in their respective jurisdictions of formation
and maintain qualification in each jurisdiction in which the failure to so
qualify would reasonably be expected to have a material adverse effect on
Borrower’s business or operations. Borrower shall comply, and have each
Subsidiary comply, in all material respects, with all laws, ordinances and
regulations to which it is subject.

(b) Obtain all of the Governmental Approvals necessary for the performance by
Borrower of its obligations under the Loan Documents to which it is a party and
the grant of a security interest to Agent, for the ratable benefit of the
Lenders, in all of its property. Borrower shall promptly provide copies of any
such obtained Governmental Approvals to Agent.

6.2 Financial Statements, Reports, Certificates. Provide Agent and each Lender
with the following:

(a) Quarterly Financial Statements. As soon as available, and in any event
within forty-five (45) days after the end of each fiscal quarter of Borrower,
company prepared consolidated balance sheet and income statement covering
Borrower’s consolidated operations for such quarter certified by a Responsible
Officer consistent with such quarterly financial statements submitted to the SEC
(the “Quarterly Financial Statements”); provided, however, Borrower shall
deliver the Quarterly Financial Statements for the last fiscal quarter of each
fiscal year of Borrower within ninety (90) days after the end of such fiscal
quarter;

(b) Compliance Certificate. Within thirty (30) days after the last day of each
month or forty-five (45) days after the end of each fiscal quarter of Borrower,
as applicable, a duly completed Compliance Certificate signed by a Responsible
Officer, certifying that, as of the end of such month, Borrower was in
compliance with all of the terms and conditions of this Agreement, and setting
forth calculations showing compliance with the financial covenants set forth in
this Agreement and such other information as Agent or the Lenders may reasonably
request, including, without limitation, a statement that at the end of such
month there were no held checks;

 

9



--------------------------------------------------------------------------------

(c) Annual Operating Budget and Financial Projections. As soon as available, at
least annually, and in any event no later than the earlier to occur of (i) sixty
(60) days after the end of each fiscal year of Borrower and (ii) ten (10) days
after approval by the Board, and contemporaneously with any updates or
amendments thereto, (A) annual operating budgets (including income statements,
balance sheets and cash flow statements, by quarter), and (B) annual financial
projections (on a quarterly basis), in each case as approved by the Board,
together with any related business forecasts used in the preparation of such
annual financial projections, in each case in a form acceptable to Agent and
each of the Lenders;

(d) 10-K. As soon as available, and in any event within ninety (90) days after
the end of each fiscal year of Borrower, company prepared consolidated balance
sheet and income statement covering Borrower’s consolidated operations for such
year certified by a Responsible Officer consistent with such annual financial
statements submitted to the SEC;

(e) Other Statements. Within five (5) days of delivery, copies of all
statements, reports and notices made available to Borrower’s security holders or
to any holders of Subordinated Debt;

(f) SEC Filings. Within five (5) days of filing, copies of all periodic and
other reports, proxy statements and other materials filed by Borrower and/or any
Guarantor with the SEC, any Governmental Authority succeeding to any or all of
the functions of the SEC or with any national securities exchange, or
distributed to its shareholders, as the case may be. Documents required to be
delivered pursuant to the terms hereof (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which Borrower posts such documents, or provides a link thereto, on
Borrower’s website on the internet at Borrower’s website address; provided,
however, Borrower shall promptly notify Agent and the Lenders in writing (which
may be by electronic mail) of the posting of any such documents;

(g) Legal Action Notice. A prompt report of any legal actions pending or
threatened in writing against Borrower or any of its Subsidiaries that could
result in damages or costs to Borrower or any of its Subsidiaries of,
individually or in the aggregate, Five Hundred Thousand Dollars ($500,000.00) or
more;

(h) Beneficial Ownership Information. Prompt written notice of any changes to
the beneficial ownership information set out in Section 13 of the Perfection
Certificate. Borrower understands and acknowledges that each Lender relies on
such true, accurate and up-to-date beneficial ownership information to meet such
Lender’s regulatory obligations to obtain, verify and record information about
the beneficial owners of its legal entity customers; and

(i) Other Financial Information. Other financial information reasonably
requested by Agent or any Lender.

6.3 Taxes; Pensions. Timely file and require each of its Subsidiaries to timely
file, all required tax returns and reports and timely pay, and require each of
its Subsidiaries to timely pay, all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower and each of its
Subsidiaries, except for deferred payment of any taxes contested pursuant to the
terms of Section 5.8 hereof, and shall deliver to Agent, on demand, appropriate
certificates attesting to such payments, and pay all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms.

6.4 Inventory; Returns. Keep all Inventory in good and marketable condition,
free from material defects. Returns and allowances between Borrower and its
Account Debtors shall follow Borrower’s customary practices as they exist at the
Effective Date. Borrower must promptly notify Agent and the Lenders of all
returns, recoveries, disputes and claims that involve more than One Hundred
Thousand Dollars ($100,000.00).

 

10



--------------------------------------------------------------------------------

6.5 Insurance.

(a) Keep its business and the Collateral insured for risks and in amounts
standard for companies in Borrower’s industry and location and as Agent may
reasonably request. Insurance policies shall be in a form, with financially
sound and reputable insurance companies that are not Affiliates of Borrower, and
in amounts that are satisfactory to Agent. All property policies shall have a
lender’s loss payable endorsement showing Agent as lender loss payee. All
liability policies shall show, or have endorsements showing, Agent as an
additional insured. Agent shall be named as the sole lender loss payee and/or
additional insured with respect to any such insurance providing coverage in
respect of any Collateral.

(b) Ensure that proceeds payable under any property policy are, at Agent’s
option, payable to Agent for the ratable benefit of the Lenders on account of
the Obligations. Notwithstanding the foregoing, (i) so long as no Event of
Default has occurred and is continuing, Borrower shall have the option of
applying the proceeds of any casualty policy up to Five Hundred Thousand Dollars
($500,000.00) in the aggregate for all losses under all casualty policies in any
one year, toward the replacement or repair of destroyed or damaged property;
provided that any such replaced or repaired property (A) shall be of equal or
like value as the replaced or repaired Collateral and (B) shall be deemed
Collateral in which Agent, for the ratable benefit of the Lenders, has been
granted a first priority security interest (subject only to Permitted Liens that
are permitted pursuant to the terms of this Agreement to have superior priority
to Agent’s Lien in this Agreement), and (ii) after the occurrence and during the
continuance of an Event of Default, all proceeds payable under such casualty
policy shall, at the option of the Lenders, be payable to the Lenders on account
of the Obligations.

(c) At Agent’s request, Borrower shall deliver certified copies of insurance
policies and evidence of all premium payments. Each provider of any such
insurance required under this Section 6.5 shall agree, by endorsement upon the
policy or policies issued by it or by independent instruments furnished to
Agent, that it will give Agent thirty (30) days prior written notice before any
such policy or policies shall be materially altered or canceled. If Borrower
fails to obtain insurance as required under this Section 6.5 or to pay any
amount or furnish any required proof of payment to third persons and Agent,
Agent may make all or part of such payment or obtain such insurance policies
required in this Section 6.5, and take any action under the policies Agent deems
prudent.

6.6 Operating Accounts.

(a) Maintain all of its and all of its Subsidiaries’ operating, depository and
securities/investment accounts with SVB and SVB’s Affiliates. In addition to the
foregoing, Borrower shall conduct all of its other banking services, including,
without limitation, letter of credit and business credit card banking, with SVB
and SVB’s Affiliates. Any Guarantor shall maintain all operating, depository,
and securities/investment accounts with SVB and SVB’s Affiliates.

(b) In addition to and without limiting the restrictions in (a), Borrower shall
provide Agent five (5) days prior written notice before establishing any
Collateral Account at or with any bank or financial institution other than SVB
or SVB’s Affiliates. For each Collateral Account that Borrower at any time
maintains. Borrower shall cause the applicable bank or financial institution
(other than SVB) at or with which any Collateral Account is maintained to
execute and deliver a Control Agreement or other appropriate instrument with
respect to such Collateral Account to perfect Agent’s Lien in such Collateral
Account in accordance with the terms hereunder which Control Agreement may not
be terminated without the prior written consent of the Lenders. The provisions
of the previous sentence shall not apply to deposit accounts exclusively used
for payroll, payroll taxes and other employee wage and benefit payments to or
for the benefit of Borrower’s employees and identified to Agent and the Lenders
by Borrower as such.

6.7 Financial Covenant – Minimum Cash. Maintain at all times following the
Funding Date (if any) of the first Term Loan C Advance, to be tested as of the
last day of each month, unrestricted and unencumbered cash of at least Fifteen
Million Dollars. Notwithstanding the foregoing, the financial covenant set forth
in this Section 6.7 shall not be tested (a) for any month during which
Borrower’s Average Market Capitalization is at least One Billion Two Hundred
Fifty Million Dollars ($1,250,000,000.00) or (b) following the date on which
Borrower receives approval from the Food and Drug Administration to market and
sell its AG10 drug candidate.

 

11



--------------------------------------------------------------------------------

6.8 Protection of Intellectual Property Rights.

(a) (i) Protect, defend and maintain the validity and enforceability of the
Intellectual Property that is material to Borrower’s business; (ii) promptly
advise Agent in writing of material infringements or any other event that could
reasonably be expected to materially and adversely affect the value of its
Intellectual Property; and (iii) not allow any Intellectual Property material to
Borrower’s business to be abandoned, forfeited or dedicated to the public
without Agent’s written consent.

(b) Provide written notice to Agent within ten (10) days of entering or becoming
bound by any Restricted License (other than over-the-counter software that is
commercially available to the public). Borrower shall take such steps as Agent
requests to obtain the consent of, or waiver by, any person whose consent or
waiver is necessary for (i) any Restricted License to be deemed “Collateral” and
for Agent to have a security interest in it that might otherwise be restricted
or prohibited by law or by the terms of any such Restricted License, whether now
existing or entered into in the future, and (ii) Agent to have the ability in
the event of a liquidation of any Collateral to dispose of such Collateral in
accordance with Agent’s and the Lenders’ rights and remedies under this
Agreement and the other Loan Documents.

6.9 Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Agent, without expense to Agent
or any Lender, Borrower and its officers, employees and agents and Borrower’s
books and records, to the extent that Agent and/or the Lenders may deem them
reasonably necessary to prosecute or defend any third-party suit or proceeding
instituted by or against Agent and/or any Lender with respect to any Collateral
or relating to Borrower.

6.10 Further Assurances. Execute any further instruments and take further action
as Agent and the Lenders reasonably request to perfect or continue Agent’s Lien
in the Collateral or to effect the purposes of this Agreement. Deliver to Agent
and the Lenders, within five (5) days after the same are sent or received,
copies of all correspondence, reports, documents and other filings with any
Governmental Authority regarding compliance with or maintenance of Governmental
Approvals or Requirements of Law or that could reasonably be expected to have a
material effect on any of the Governmental Approvals or otherwise on the
operations of Borrower or any of its Subsidiaries.

6.11 Post-Closing Requirements. Deliver to Agent, each in form and substance
satisfactory to Agent and the Lenders, (a) on later than November 22, 2019, a
certificate of good standing/foreign qualification certified by the Secretary of
State of California and (b) within thirty (30) days of the Effective Date:
(i) an endorsement to Borrower’s general liability insurance policy that names
Agent as an additional insured; (ii) an endorsement to Borrower’s property
insurance policy that names Agent as lender loss payee; and (iii) endorsements
to the general liability and property insurance policies of Borrower stating
that the insurer will give Agent at least thirty (30) days prior written notice
before any such policy or policies shall be materially altered or canceled.

7 NEGATIVE COVENANTS

Borrower shall not do any of the following without the prior written consent of
the Lenders:

7.1 Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose of
(including, without limitation, pursuant to a Division) (collectively,
“Transfer”), or permit any of its Subsidiaries to Transfer, all or any part of
its business or property, except for Transfers (a) of Inventory in the ordinary
course of business; (b) of worn-out, obsolete or surplus Equipment that is, in
the reasonable judgment of Borrower, no longer economically practicable to
maintain or useful in the ordinary course of business of Borrower;
(c) consisting of Permitted Liens and Permitted Investments; (d) consisting of
the sale or issuance of any stock of Borrower permitted under Section 7.2 of
this Agreement; (e) consisting of Borrower’s use or transfer of money or Cash
Equivalents in a manner that is not prohibited by the terms of this Agreement or
the other Loan Documents; and (f) consisting of non-exclusive licenses for the
use of the property of Borrower or its Subsidiaries in the ordinary course of
business and licenses that could not result in a legal transfer of title of the
licensed property but that may be exclusive in respects other than territory and
that may be exclusive as to territory only as to discrete geographical areas
outside of the United State.

 

12



--------------------------------------------------------------------------------

7.2 Changes in Business, Management, Control, or Business Locations. (a) Engage
in or permit any of its Subsidiaries to engage in any business other than the
businesses currently engaged in by Borrower and such Subsidiary, as applicable,
or reasonably related thereto; (b) liquidate or dissolve; (c) fail to provide
notice to Agent and Lenders of any Key Person departing from or ceasing to be
employed by Borrower within five (5) days after such Key Person’s departure from
Borrower; or (d) permit or suffer any Change in Control.

Borrower shall not, without at least thirty (30) days prior written notice to
Agent: (1) add any new offices or business locations, including warehouses
(unless each such new office or business location contains less than One Hundred
Thousand Dollars ($100,000.00) in Borrower’s assets or property) or deliver any
portion of the Collateral valued, individually or in the aggregate, in excess of
Two Hundred Fifty Thousand Dollars ($250,000.00) to a bailee at a location other
than to a bailee and at a location already disclosed in the Perfection
Certificate, (2) change its jurisdiction of organization, (3) change its
organizational structure or type, (4) change its legal name, or (5) change any
organizational number (if any) assigned by its jurisdiction of organization. If
Borrower intends to add any new offices or business locations, including
warehouses, containing in excess of Two Hundred Fifty Thousand Dollars
($250,000.00) of Borrower’s assets or property, then Borrower will first receive
the written consent of Agent, and the landlord of any such new offices or
business locations, including warehouses, shall execute and deliver a landlord
consent in form and substance satisfactory to Agent.. If Borrower intends to
deliver any portion of the Collateral valued, individually or in the aggregate,
in excess of Two Hundred Fifty Thousand Dollars ($250,000.00) to a bailee, and
Agent and such bailee are not already parties to a bailee agreement governing
both the Collateral and the location to which Borrower intends to deliver the
Collateral, then Borrower will first receive the written consent of Agent, and
such bailee shall execute and deliver a bailee agreement in form and substance
satisfactory to Agent.

7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person (including, without limitation, by
the formation of any Subsidiary or pursuant to a Division). A Subsidiary may
merge or consolidate into another Subsidiary or into Borrower.

7.4 Indebtedness. Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.

7.5 Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, permit any Collateral not to be subject to the first priority security
interest granted herein, or enter into any agreement, document, instrument or
other arrangement (except with or in favor of Agent, for the ratable benefit of
the Lenders) with any Person which directly or indirectly prohibits or has the
effect of prohibiting Borrower or any Subsidiary from assigning, mortgaging,
pledging, granting a security interest in or upon, or encumbering any of
Borrower’s or any Subsidiary’s Intellectual Property, except as is otherwise
permitted in Section 7.1 hereof and the definition of “Permitted Liens” herein.

7.6 Maintenance of Collateral Accounts. Maintain any Collateral Account except
pursuant to the terms of Section 6.6(b) hereof.

7.7 Distributions; Investments. (a) Pay any dividends or make any distribution
or payment or redeem, retire or purchase any capital stock, provided that
Borrower may (i) convert any of its convertible securities into other securities
pursuant to the terms of such convertible securities or otherwise in exchange
thereof, (ii) pay dividends solely in common stock, (iii) make payments to
BridgeBio in the ordinary course of business pursuant to the Intercompany
Services Agreements so long as an Event of Default does not exist at the time of
any such payment and would not exist after giving effect to any such payment,
provided that the aggregate amount of all such payments does not exceed Five
Million Dollars ($5,000,000.00) per fiscal year, and (iv) repurchase stock of
former employees or consultants of Borrower pursuant to stock repurchase
agreements so long as an Event of Default does not exist at the time of any such
repurchase and would not exist after giving effect to any such repurchase,
provided that the aggregate amount of all such repurchases does not exceed Five
Hundred Thousand Dollars ($500,000.00); or (b) directly or indirectly make any
Investment (including, without limitation, by the formation of any Subsidiary)
other than Permitted Investments, or permit any of its Subsidiaries to do so.

 

13



--------------------------------------------------------------------------------

7.8 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower, except for
(a) transactions that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person,
(b) payments in accordance with the Intercompany Services Agreements and
(c) equity financings of Borrower that do not result in a Change in Control.

7.9 Subordinated Debt. (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt which would increase the
amount thereof, provide for earlier or greater principal, interest, or other
payments thereon, or adversely affect the subordination thereof to Obligations
owed to Agent and the Lenders.

7.10 Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to (a) meet the minimum funding requirements of ERISA, (b) prevent
a Reportable Event or Prohibited Transaction, as defined in ERISA, from
occurring, or (c) comply with the Federal Fair Labor Standards Act, the failure
of any of the conditions described in clauses (a) through (c) which could
reasonably be expected to have a material adverse effect on Borrower’s business;
or violate any other law or regulation, if the violation could reasonably be
expected to have a material adverse effect on Borrower’s business, or permit any
of its Subsidiaries to do so; withdraw or permit any Subsidiary to withdraw from
participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any present pension, profit
sharing and deferred compensation plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.

8 EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

8.1 Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension when due, or (b) pay any other Obligations
within three (3) Business Days after such Obligations are due and payable (which
three (3) Business Day cure period shall not apply to payments due on the Term
Loan Maturity Date). During the cure period, the failure to make or pay any
payment specified under clause (b) hereunder is not an Event of Default (but no
Credit Extension will be made during the cure period);

8.2 Covenant Default.

(a) Borrower fails or neglects to perform any obligation in Sections 6.2, 6.3,
6.4, 6.5, 6.6, 6.7, 6.8 or 6.11 or violates any covenant in Section 7; or

(b) Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period). Cure periods provided under this section shall not
apply, among other things, to financial covenants or any other covenants set
forth in clause (a) above;

 

14



--------------------------------------------------------------------------------

8.3 Material Adverse Change. A Material Adverse Change occurs;

8.4 Attachment; Levy; Restraint on Business.

(a) (i) The service of process seeking to attach, by trustee or similar process,
any funds of Borrower or of any entity under the control of Borrower (including
a Subsidiary), or (ii) a notice of lien or levy is filed against any of
Borrower’s assets by any Governmental Authority, and the same under subclauses
(i) and (ii) hereof are not, within ten (10) days after the occurrence thereof,
discharged or stayed (whether through the posting of a bond or otherwise);
provided, however, no Credit Extensions shall be made during any ten (10) day
cure period; or

(b) (i) any material portion of Borrower’s assets is attached, seized, levied
on, or comes into possession of a trustee or receiver, or (ii) any court order
enjoins, restrains, or prevents Borrower from conducting all or any material
part of its business;

8.5 Insolvency. (a) Borrower or any of its Subsidiaries is unable to pay its
debts (including trade debts) as they become due or otherwise becomes insolvent;
(b) Borrower or any of its Subsidiaries begins an Insolvency Proceeding; or
(c) an Insolvency Proceeding is begun against Borrower or any of its
Subsidiaries and is not dismissed or stayed within forty-five (45) days (but no
Credit Extensions shall be made while any of the conditions described in clause
(a) exist and/or until any Insolvency Proceeding is dismissed);

8.6 Other Agreements. There is, under any agreement to which Borrower or any
Guarantor is a party with a third party or parties, (a) any default resulting in
a right by such third party or parties, whether or not exercised, to accelerate
the maturity of any Indebtedness in an amount individually or in the aggregate
in excess of Five Hundred Thousand Dollars ($500,000.00); or (b) any breach or
default by Borrower or Guarantor, the result of which could have a material
adverse effect on Borrower’s or any Guarantor’s business;

8.7 Judgments; Penalties. One or more fines, penalties or final judgments,
orders or decrees for the payment of money in an amount, individually or in the
aggregate, of at least Five Hundred Thousand Dollars ($500,000.00) (not covered
by independent third-party insurance as to which liability has been accepted by
such insurance carrier) shall be rendered against Borrower by any Governmental
Authority, and the same are not, within ten (10) days after the entry,
assessment or issuance thereof, discharged, satisfied, or paid, or after
execution thereof, stayed or bonded pending appeal, or such judgments are not
discharged prior to the expiration of any such stay (provided that no Credit
Extensions will be made prior to the satisfaction, payment, discharge, stay, or
bonding of such fine, penalty, judgment, order or decree);

8.8 Misrepresentations. Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to Agent or any Lender or to induce
Agent or any Lender to enter this Agreement or any Loan Document, and such
representation, warranty, or other statement is incorrect in any material
respect when made;

8.9 Subordinated Debt. Any document, instrument, or agreement evidencing any
Subordinated Debt shall for any reason be revoked or invalidated or otherwise
cease to be in full force and effect, any Person shall be in breach thereof or
contest in any manner the validity or enforceability thereof or deny that it has
any further liability or obligation thereunder, or the Obligations shall for any
reason be subordinated or shall not have the priority contemplated by this
Agreement or any applicable subordination or intercreditor agreement;

8.10 Guaranty. (a) Any guaranty of any Obligations terminates or ceases for any
reason to be in full force and effect; (b) any Guarantor does not perform any
obligation or covenant under any guaranty of the Obligations; (c) any
circumstance described in Sections 8.3, 8.4, 8.5, 8.6, 8.7, or 8.8 of this
Agreement occurs with respect to any Guarantor, (d) the death, liquidation,
winding up, or termination of existence of any Guarantor; or (e) (i) a material
impairment in the perfection or priority of Agent’s Lien in the collateral
provided by Guarantor or in the value of such collateral or (ii) a material
adverse change in the general affairs, management, results of operation,
condition (financial or otherwise) or the prospect of repayment of the
Obligations occurs with respect to any Guarantor;

 

15



--------------------------------------------------------------------------------

8.11 Governmental Approvals. Any Governmental Approval shall have been
(a) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal (i) causes, or could reasonably be expected to cause
a Material Adverse Change, or (ii) adversely affects the legal qualifications of
Borrower or any of its Subsidiaries to hold such Governmental Approval in any
applicable jurisdiction and such revocation, rescission, suspension,
modification or non-renewal could reasonably be expected to affect the status of
or legal qualifications of Borrower or any of its Subsidiaries to hold any
Governmental Approval in any other jurisdiction; or

8.12 Deregistration. Borrower’s equity securities fail to remain registered with
the SEC and listed for trading on the NASDAQ Stock Market.

9 LENDERS’ RIGHTS AND REMEDIES

9.1 Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Agent, as directed by each Lender in accordance with the
Lender Intercreditor Agreement or, if such rights and remedies are not addressed
in the Lender Intercreditor Agreement, as directed by a majority of the Lenders,
may, without notice or demand, do any or all of the following to the extent not
prohibited by applicable law:

(a) declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Agent or any Lender);

(b) stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement among Borrower, Agent, and/or any
Lenders;

(c) demand that Borrower (i) deposit cash with SVB in an amount equal to at
least (A) one hundred five percent (105.0%) of the Dollar Equivalent of the
aggregate face amount of all Letters of Credit denominated in Dollars remaining
undrawn, and (B) one hundred ten percent (110.0%) of the Dollar Equivalent of
the aggregate face amount of all Letters of Credit denominated in a Foreign
Currency remaining undrawn (plus, in each case, all interest, fees, and costs
due or to become due in connection therewith (as estimated by SVB in its good
faith business judgment)), to secure all of the Obligations relating to such
Letters of Credit, as collateral security for the repayment of any future
drawings under such Letters of Credit, and Borrower shall forthwith deposit and
pay such amounts, and (ii) pay in advance all letter of credit fees scheduled to
be paid or payable over the remaining term of any Letters of Credit;

(d) terminate any FX Contracts;

(e) verify the amount of, demand payment of and performance under, and collect
any Accounts and General Intangibles, settle or adjust disputes and claims
directly with Account Debtors for amounts on terms and in any order that Agent
and/or the Lenders consider advisable, and notify any Person owing Borrower
money of Agent’s security interest in such funds. Borrower shall collect all
payments in trust for Agent, for the ratable benefit of the Lenders and, if
requested by Agent, immediately deliver the payments to Agent, for the ratable
benefit of the Lenders in the form received from the Account Debtor, with proper
endorsements for deposit;

(f) make any payments and do any acts Agent or any Lender considers necessary or
reasonable to protect the Collateral and/or its security interest in the
Collateral. Borrower shall assemble the Collateral if Agent requests and make it
available as Agent designates at a location reasonably convenient to Agent and
Borrower. Agent may peaceably enter premises where the Collateral is located,
take and maintain possession of any part of the Collateral, and pay, purchase,
contest, or compromise any Lien which appears to be prior or superior to its
security interest and pay all expenses incurred. Borrower grants Agent a license
to enter and occupy any of its premises, without charge by Borrower, to exercise
any of Agent’s rights or remedies;

 

16



--------------------------------------------------------------------------------

(g) apply to the Obligations then due (i) any balances and deposits of Borrower
it holds, or (ii) any amount held by Agent owing to or for the credit or the
account of Borrower;

(h) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Agent, for the benefit of the
Lenders is hereby granted a non-exclusive, royalty-free license or other right
to use, without charge, Borrower’s labels, Patents, Copyrights, mask works,
rights of use of any name, trade secrets, trade names, Trademarks, and
advertising matter, or any similar property as it pertains to the Collateral, in
completing production of, advertising for sale, and selling any Collateral and,
in connection with Agent’s exercise of its rights under this Section 9.1,
Borrower’s rights under all licenses and all franchise agreements inure to
Agent, for the ratable benefit of the Lenders;

(i) place a “hold” on any account maintained with Agent or Lenders and/or
deliver a notice of exclusive control, any entitlement order, or other
directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;

(j) demand and receive possession of Borrower’s Books; and

(k) exercise all rights and remedies available to Agent and the Lenders under
the Loan Documents or at law or equity, including all remedies provided under
the Code (including disposal of the Collateral pursuant to the terms thereof).

9.2 Power of Attorney. Borrower hereby irrevocably appoints Agent, for the
benefit of the Lenders as its lawful attorney-in-fact, exercisable upon the
occurrence and during the continuance of an Event of Default, to: (a) endorse
Borrower’s name on any checks or other forms of payment or security; (b) sign
Borrower’s name on any invoice or bill of lading for any Account or drafts
against Account Debtors; (c) settle and adjust disputes and claims about the
Accounts directly with Account Debtors, for amounts and on terms Agent
determines reasonable; (d) make, settle, and adjust all claims under Borrower’s
insurance policies; (e) pay, contest or settle any Lien, charge, encumbrance,
security interest, and adverse claim in or to the Collateral, or any judgment
based thereon, or otherwise take any action to terminate or discharge the same;
and (f) transfer the Collateral into the name of Agent or a third party as the
Code permits. Borrower hereby appoints Agent, for the benefit of the Lenders as
its lawful attorney-in-fact to sign Borrower’s name on any documents necessary
to perfect or continue the perfection of Agent’s security interest in the
Collateral regardless of whether an Event of Default has occurred until all
Obligations (other than inchoate indemnity obligations) have been satisfied in
full and the Lenders are under no further obligation to make Credit Extensions
hereunder. Agent’s foregoing appointment as Borrower’s attorney in fact, and all
of Agent’s rights and powers, coupled with an interest, are irrevocable until
all Obligations (other than inchoate indemnity obligations) have been fully
repaid and performed and the Lenders’ obligation to provide Credit Extensions
terminates.

9.3 Protective Payments. If Borrower fails to obtain the insurance called for by
Section 6.5 or fails to pay any premium thereon or fails to pay any other amount
which Borrower is obligated to pay under this Agreement or any other Loan
Document or which may be required to preserve the Collateral, Agent may obtain
such insurance or make such payment, and all amounts so paid by Agent are
Lenders’ Expenses and immediately due and payable, bearing interest at the then
highest rate applicable to the Obligations, and secured by the Collateral. Agent
will make reasonable efforts to provide Borrower with notice of Agent obtaining
such insurance at the time it is obtained or within a reasonable time
thereafter. No payments by Agent are deemed an agreement to make similar
payments in the future or Agent’s and/or Lender’s waiver of any Event of
Default.

9.4 Application of Payments and Proceeds Upon Default. If an Event of Default
has occurred and is continuing, Agent shall have the right to apply in any order
any funds in its possession, whether from Borrower’s account balances, payments,
proceeds realized as the result of any collection of Accounts or other
disposition of the Collateral, or otherwise, to the Obligations. Agent shall pay
any surplus to Borrower by credit to the Designated Deposit Account or to other
Persons legally entitled thereto; Borrower shall remain liable to Agent and the
Lenders for any deficiency. If Agent, directly or indirectly, enters into a
deferred payment or other credit transaction with any purchaser at any sale of
Collateral, Agent shall have the option, exercisable at any time, of either
reducing the Obligations by the principal amount of the purchase price or
deferring the reduction of the Obligations until the actual receipt by Agent of
cash therefor.

 

17



--------------------------------------------------------------------------------

9.5 Liability for Collateral. So long as Agent and Lenders comply with
applicable law and reasonable banking practices regarding the safekeeping of the
Collateral in their possession or under the control of Agent and/or Lenders,
Agent and Lenders shall not be liable or responsible for: (a) the safekeeping of
the Collateral; (b) any loss or damage to the Collateral; (c) any diminution in
the value of the Collateral; or (d) any act or default of any carrier,
warehouseman, bailee, or other Person. Borrower bears all risk of loss, damage
or destruction of the Collateral.

9.6 No Waiver; Remedies Cumulative. Agent’s and any Lender’s failure, at any
time or times, to require strict performance by Borrower of any provision of
this Agreement or any other Loan Document shall not waive, affect, or diminish
any right of Agent or any Lender thereafter to demand strict performance and
compliance herewith or therewith. No waiver hereunder shall be effective unless
signed by the party granting the waiver and then is only effective for the
specific instance and purpose for which it is given. Agent’s and each Lender’s
rights and remedies under this Agreement and the other Loan Documents are
cumulative. Agent and each Lender have all rights and remedies provided under
the Code, by law, or in equity. Agent’s or any Lender’s exercise of one right or
remedy is not an election and shall not preclude Agent or any Lender from
exercising any other remedy under this Agreement or any other Loan Document or
other remedy available at law or in equity, and Agent’s or any Lender’s waiver
of any Event of Default is not a continuing waiver. Agent’s or any Lender’s
delay in exercising any remedy is not a waiver, election, or acquiescence.

9.7 Demand Waiver. Borrower waives demand, notice of default or dishonor, notice
of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Agent on which Borrower is
liable.

10 NOTICES

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below. Agent or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.

 

  If to Borrower:    Eidos Therapeutics, Inc.      101 Montgomery Street     
Suite 2550      San Francisco, California 94104      Attn: Christine Siu     
Phone: 415-887-1471      Email: csiu@eidostx.com   with a copy to:    Goodwin
Procter LLP      100 Northern Avenue      Boston, Massachusetts 02210      Attn:
    Mark D. Smith      Fax:     (617) 801-8835      Email:
  marksmith@goodwinlaw.com   If to Agent or SVB:    Silicon Valley Bank      505
Howard Street      Floor 3      San Francisco, California 94105      Attn:
    Mr. Peter Sletteland      Email:   PSletteland@svb.com

 

18



--------------------------------------------------------------------------------

  with a copy to:    Morrison & Foerster LLP      200 Clarendon Street, 20th
Floor      Boston, Massachusetts 02116      Attn:     David A. Ephraim, Esquire
     Email:   DEphraim@mofo.com   If to Hercules:    Hercules Capital, Inc.     
400 Hamilton Avenue, Suite 310      Palo Alto, California 94301      Attn:
    Chief Legal Officer and Himani Bhalla      Email:   legal@herculestech.com
and HBhalla@htgc.com

11 CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE

Except as otherwise expressly provided in any of the Loan Documents, California
law governs the Loan Documents without regard to principles of conflicts of law.
Borrower, Agent, and Lenders each submit to the exclusive jurisdiction of the
State and Federal courts in Santa Clara County, California; provided, however,
that nothing in this Agreement shall be deemed to operate to preclude Agent or
Lenders from bringing suit or taking other legal action in any other
jurisdiction to realize on the Collateral or any other security for the
Obligations, or to enforce a judgment or other court order in favor of Agent or
any Lender. Borrower expressly submits and consents in advance to such
jurisdiction in any action or suit commenced in any such court, and Borrower
hereby waives any objection that it may have based upon lack of personal
jurisdiction, improper venue, or forum non conveniens and hereby consents to the
granting of such legal or equitable relief as is deemed appropriate by such
court. Borrower hereby waives personal service of the summons, complaints, and
other process issued in such action or suit and agrees that service of such
summons, complaints, and other process may be made by registered or certified
mail addressed to Borrower at the address set forth in, or subsequently provided
by Borrower in accordance with, Section 10 of this Agreement and that service so
made shall be deemed completed upon the earlier to occur of Borrower’s actual
receipt thereof or three (3) days after deposit in the U.S. mails, proper
postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, AGENT AND EACH
LENDER EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR ALL PARTIES TO ENTER INTO THIS
AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure Sections 638 through 645.1, inclusive. The private judge shall have
the power, among others, to grant provisional relief, including without
limitation, entering temporary restraining orders, issuing preliminary and
permanent injunctions and appointing receivers. All such proceedings shall be
closed to the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and orders applicable to

 

19



--------------------------------------------------------------------------------

judicial proceedings in the same manner as a trial court judge. The parties
agree that the selected or appointed private judge shall have the power to
decide all issues in the action or proceeding, whether of fact or of law, and
shall report a statement of decision thereon pursuant to California Code of
Civil Procedure Section 644(a). Nothing in this paragraph shall limit the right
of any party at any time to exercise self-help remedies, foreclose against
collateral, or obtain provisional remedies. The private judge shall also
determine all issues relating to the applicability, interpretation, and
enforceability of this paragraph.

This Section 11 shall survive the termination of this Agreement.

12 GENERAL PROVISIONS

12.1 Termination Prior to Term Loan Maturity Date; Survival. All covenants,
representations and warranties made in this Agreement continue in full force
until this Agreement has terminated pursuant to its terms and all Obligations
(other than inchoate indemnity obligations, and any other obligations which, by
their terms, are to survive the termination of this Agreement, and any
Obligations under Bank Services Agreements that are cash collateralized in
accordance with Section 4.1 of this Agreement) have been satisfied. So long as
Borrower has satisfied the Obligations (other than inchoate indemnity
obligations, and any other obligations which, by their terms, are to survive the
termination of this Agreement, and any Obligations under Bank Services
Agreements that are cash collateralized in accordance with Section 4.1 of this
Agreement), this Agreement may be terminated prior to the Term Loan Maturity
Date by Borrower, effective three (3) Business Days after written notice of
termination is given to Agent. Those obligations that are expressly specified in
this Agreement as surviving this Agreement’s termination shall continue to
survive notwithstanding this Agreement’s termination. No termination of this
Agreement or any Bank Services Agreement shall in any way affect or impair any
right or remedy of Agent or any Lender, nor shall any such termination relieve
Borrower of any Obligation to any Lender, until all of the Obligations have been
paid and performed in full. Those Obligations that are expressly specified in
this Agreement as surviving this Agreement’s termination shall continue to
survive notwithstanding this Agreement’s termination and payment in full of the
Obligations then outstanding.

12.2 Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Agent and Lenders’ prior
written consent (which may be granted or withheld in Agent’s and Lenders’
discretion). Agent and each Lender has the right, without the consent of or
notice to Borrower, to sell, transfer, assign, negotiate, or grant participation
in all or any part of, or any interest in, such Lender’s obligations, rights,
and benefits under this Agreement and the other Loan Documents. Notwithstanding
the foregoing, so long as no Event of Default shall have occurred and is
continuing, neither Lender nor Agent shall assign its interest in the Loan
Documents to any Person who in the reasonable estimation of Agent and Lenders is
(a) a direct competitor of Borrower, whether as an operating company or direct
or indirect parent with voting control over such operating company, or (b) a
vulture fund or distressed debt fund.

12.3 Indemnification. Borrower agrees to indemnify, defend and hold Agent, each
Lender and their respective directors, officers, employees, agents, attorneys,
or any other Person affiliated with or representing Agent or any Lender (each,
an “Indemnified Person”) harmless against: (i) all obligations, demands, claims,
and liabilities (collectively, “Claims”) claimed or asserted by any other party
in connection with the transactions contemplated by the Loan Documents; and
(ii) all losses or expenses (including Lenders’ Expenses) in any way suffered,
incurred, or paid by such Indemnified Person as a result of, following from,
consequential to, or arising from transactions between Agent, Lenders and
Borrower (including reasonable attorneys’ fees and expenses), except for Claims
and/or losses directly caused by such Indemnified Person’s gross negligence or
willful misconduct.

This Section 12.3 shall survive until all statutes of limitation with respect to
the Claims, losses, and expenses for which indemnity is given shall have run.

12.4 Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.

12.5 Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

 

20



--------------------------------------------------------------------------------

12.6 Correction of Loan Documents. Agent may correct patent errors and fill in
any blanks in the Loan Documents consistent with the agreement of the parties so
long as Agent provides Borrower with written notice of such correction and
allows Borrower at least ten (10) days to object to such correction. In the
event of such objection, such correction shall not be made except by an
amendment signed by the Lenders, Agent and Borrower.

12.7 Amendments in Writing; Waiver; Integration. No purported amendment or
modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, or release, or subordinate Lenders’ security
interest in, or consent to the transfer of, any Collateral shall be enforceable
or admissible unless, and only to the extent, expressly set forth in a writing
signed by (a) Agent, with the consent of the Lenders in accordance with the
Lender Intercreditor Agreement or, if such item is not addressed in the Lender
Intercreditor Agreement, as consented to by a majority of the Lenders, and
(b) Borrower. Without limiting the generality of the foregoing, no oral promise
or statement, nor any action, inaction, delay, failure to require performance or
course of conduct shall operate as, or evidence, an amendment, supplement or
waiver or have any other effect on any Loan Document. Any waiver granted shall
be limited to the specific circumstance expressly described in it, and shall not
apply to any subsequent or other circumstance, whether similar or dissimilar, or
give rise to, or evidence, any obligation or commitment to grant any further
waiver. The Loan Documents represent the entire agreement about this subject
matter and supersede prior negotiations or agreements. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of the Loan Documents merge into the Loan
Documents. In the event any provision of any other Loan Document is inconsistent
with the provisions of this Agreement, the provisions of this Agreement shall
exclusively control.

12.8 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Agreement.

12.9 Confidentiality Agent and the Lenders agree to maintain the confidentiality
of Information (as defined below) and shall exercise the same degree of care
with respect to the Information that they exercise for their own respective
proprietary information, except that Information may be disclosed (a) to Agent
and/or any Lender’s subsidiaries or Affiliates, and their respective employees,
directors, officers, investors, potential investors, partners, lenders, agents,
attorneys, accountants and other professional advisors (collectively,
“Representatives” and, together with Agent and the Lenders, collectively,
“Lender Entities”); (b) to prospective transferees, assignees, credit providers
or purchasers of any of the Lenders’ or Agent’s interests under or in connection
with this Agreement and their Representatives (provided, however, Agent and the
Lenders shall use their best efforts to obtain any such prospective
transferee’s, assignee’s, credit provider’s, purchaser’s or their
Representatives’ agreement to the terms of this provision); (c) as required by
law, regulation, subpoena, or other order; (d) to Agent’s or any Lender’s
regulators or as otherwise required in connection with Agent’s or any Lender’s
examination or audit; (e) as Agent or any Lender considers appropriate in
exercising remedies under the Loan Documents; (f) to third-party service
providers of Agent and/or any Lender so long as such service providers have
executed a confidentiality agreement with Agent or the Lenders, as applicable,
with terms no less restrictive than those contained herein; and (g) to the
extent consisting of general portfolio information that does not identify
Borrower. The term “Information” means all information received from Borrower
regarding Borrower or its business, in each case other than information that is
either: (i) in the public domain or in Agent’s or any Lender’s possession when
disclosed to Agent or such Lender, or becomes part of the public domain (other
than as a result of its disclosure by Agent or a Lender in violation of this
Agreement) after disclosure to Agent and/or the Lenders; or (ii) disclosed to
Agent and/or a Lender by a third party, if Agent or such Lender, as applicable,
does not know that the third party is prohibited from disclosing the
information.

Lender Entities may use anonymous forms of confidential information for
aggregate datasets, for analyses or reporting, and for any other uses not
expressly prohibited in writing by Borrower. The provisions of the immediately
preceding sentence shall survive the termination of this Agreement.

12.10 Attorneys’ Fees, Costs and Expenses. In any action or proceeding between
Borrower and Agent or any Lender arising out of or relating to the Loan
Documents, the prevailing party shall be entitled to recover its reasonable
documented attorneys’ fees and other costs and expenses incurred, in addition to
any other relief to which it may be entitled.

 

21



--------------------------------------------------------------------------------

12.11 Right of Setoff. Borrower hereby grants to Agent, for the ratable benefit
of the Lenders a Lien and a right of setoff as security for all Obligations to
Agent and the Lenders, whether now existing or hereafter arising upon and
against all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of Agent or any entity under the
control of Agent (including a subsidiary of Agent) in transit to any of them. At
any time after the occurrence and during the continuance of an Event of Default,
without demand or notice, Agent or any Lender may setoff the same or any part
thereof and apply the same to any Obligation of Borrower then due and regardless
of the adequacy of any other collateral securing the Obligations. ANY AND ALL
RIGHTS TO REQUIRE AGENT OR ANY LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH
RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

12.12 Electronic Execution of Documents. The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.

12.13 Captions. The headings used in this Agreement are for convenience only and
shall not affect the interpretation of this Agreement.

12.14 Construction of Agreement. The parties mutually acknowledge that they and
their attorneys have participated in the preparation and negotiation of this
Agreement. In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.

12.15 Relationship. The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement. The parties do not intend
to create any agency, partnership, joint venture, trust, fiduciary or other
relationship with duties or incidents different from those of parties to an
arm’s-length contract.

12.16 Third Parties. Nothing in this Agreement, whether express or implied, is
intended to: (a) confer any benefits, rights or remedies under or by reason of
this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.

12.17 Patriot Act. Each Lender hereby notifies Borrower that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies Borrower and each of its Subsidiaries, which
information includes the names and addresses of each Borrower and each of its
Subsidiaries and other information that will allow Lender, as applicable, to
identify Borrower and each of its Subsidiaries in accordance with the USA
PATRIOT Act.

13 DEFINITIONS

13.1 Definitions. As used in the Loan Documents, the word “shall” is mandatory,
the word “may” is permissive, the word “or” is not exclusive, the words
“includes” and “including” are not limiting, the singular includes the plural,
and numbers denoting amounts that are set off in brackets are negative. As used
in this Agreement, the following capitalized terms have the following meanings:

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

 

22



--------------------------------------------------------------------------------

“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.

“Agent” is defined in the preamble hereof.

“Agreement” is defined in the preamble hereof.

“Amortization Date” is November 1, 2021, provided, however, that if the
Milestone Event occurs and any Term Loan C Advance is made to Borrower by the
Lenders, such date shall be May 2, 2022.

“Authorized Signer” is any individual listed in Borrower’s Borrowing Resolution
who is authorized to execute the Loan Documents, including making (and executing
if applicable) any Credit Extension request, on behalf of Borrower.

“Average Market Capitalization” means, as determined on the last day of each
calendar month, an amount equal to (a) the average of the daily volume weighted
average price of Borrower’s Common Stock as reported for each trading day in the
month ending on such date of determination (it being understood that a “trading
day” shall mean a day on which shares of Borrower’s Common Stock trade on the
NASDAQ in an ordinary trading session) multiplied by (b) the total number of
issued and outstanding shares of Borrower’s Common Stock that are issued and
outstanding on the date of the determination and listed on the NASDAQ (or, if
the primary listing of such Common Stock is on another exchange, on such other
exchange). Such determination shall be appropriately adjusted for any stock
dividend, stock split, stock combination, reclassification or other similar
transaction during the applicable calculation period.

“Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by SVB or any SVB Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in SVB’s various
agreements related thereto (each, a “Bank Services Agreement”).

“Bank Services Agreement” is defined in the definition of Bank Services.

“Board” means Borrower’s board of directors.

“Borrower” is defined in the preamble hereof.

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s board of directors (and, if required under the terms of
such Person’s Operating Documents, stockholders) and delivered by such Person to
Agent approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary on behalf of such Person certifying (a) such Person has the authority
to execute, deliver, and perform its obligations under each of the Loan
Documents to which it is a party, (b) that set forth as a part of or attached as
an exhibit to such certificate is a true, correct, and complete copy of the
resolutions then in full force and effect authorizing and ratifying the
execution, delivery, and performance by such Person of the Loan Documents to
which it is a party, (c) the name(s) of the Person(s) authorized to execute the
Loan Documents, including making (and executing if applicable) any Credit
Extension request, on behalf of such Person, together with a sample of the true
signature(s) of such Person(s), and (d) that Agent and the Lenders may
conclusively rely on such certificate unless and until such Person shall have
delivered to Agent and the Lenders a further certificate canceling or amending
such prior certificate.

 

23



--------------------------------------------------------------------------------

“BridgeBio” is BridgeBio Pharma LLC, a Delaware limited liability company.

“BridgeBio Control Transaction” is defined in Section 7.2.

“Business Day” is any day that is not a Saturday, Sunday or a day on which Agent
is closed.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) SVB’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five per cent. (95%) of the assets of which constitute
Cash Equivalents of the kinds described in clauses (a) through (c) of this
definition.

“Change in Control” means (a) at any time, any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act), shall become,
or obtain rights (whether by means of warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act), directly or indirectly, of forty percent (40.0%) or more of the
ordinary voting power for the election of directors of Borrower (determined on a
fully diluted basis) other than by the sale of Borrower’s equity securities in a
public offering or to venture capital or private equity investors so long as
Borrower identifies to the Agent and the Lenders the venture capital or private
equity investors at least seven (7) Business Days prior to the closing of the
transaction and provides to Agent and the Lenders a description of the material
terms of the transaction; (b) during any period of twelve (12) consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of Borrower cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body; or
(c) at any time, Borrower shall cease to own and control, of record and
beneficially, directly or indirectly, one hundred percent (100.0%) of each class
of outstanding capital stock of each Subsidiary of Borrower free and clear of
all Liens (except Liens created by this Agreement).

“Claims” is defined in Section 12.3.

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Agent’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of California, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

“Commitment” and “Commitments” means the Term Loan Commitment(s).

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

 

24



--------------------------------------------------------------------------------

“Company Sale” means any of the following (a) a sale or other disposition by
Borrower of all or substantially all of its assets; (b) a merger or
consolidation of Borrower into or with another person or entity, where the
holders of Borrower’s outstanding voting equity securities as of immediately
prior to such merger or consolidation hold less than a majority of the issued
and outstanding voting equity securities of the successor or surviving person or
entity as of immediately following the consummation of such merger or
consolidation; or (c) any sale, in a single transaction or series of related
transactions, by the holders of Borrower’s outstanding voting equity securities,
to one or more buyers, of such interests or securities, where such holders do
not, as of immediately following the consummation of such transaction(s),
continue to hold at least a majority of Borrower’s issued and outstanding voting
equity securities.

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit B.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co-made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Agent pursuant to which Agent
obtains control (within the meaning of the Code) for the benefit of the Lenders
over such Deposit Account, Securities Account, or Commodity Account.

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

“Credit Extension” is any Term Loan Advance, or any other extension of credit by
any Lender for Borrower’s benefit.

“Default Rate” is defined in Section 2.3(b).

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Designated Deposit Account” is the account number ending 938 (last three
digits) maintained by Borrower with SVB.

“Disbursement Letter” is that certain form attached hereto as Exhibit D.

“Division” means, in reference to any Person which is an entity, the division of
such Person into two (2) or more separate Persons, with the dividing Person
either continuing or terminating its existence as part of such division,
including, without limitation, as contemplated under Section 18-217 of the
Delaware Limited Liability Company Act for limited liability companies formed
under Delaware law, or any analogous action taken pursuant to any other
applicable law with respect to any corporation, limited liability company,
partnership or other entity.

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

 

25



--------------------------------------------------------------------------------

“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Agent at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.

“Effective Date” is defined in the preamble hereof.

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

“Event of Default” is defined in Section 8.

“Exchange Act” is the Securities Exchange Act of 1934, as amended.

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by SVB from three federal
funds brokers of recognized standing selected by it.

“Final Payment” is a payment (in addition to and not in substitution for the
regular monthly payments of principal plus accrued interest) equal to the
original aggregate principal amount of each Term Loan Advance extended by the
Lenders to Borrower hereunder multiplied by five and ninety five-hundredths
percent (5.95%) due on the earliest to occur of (a) the Term Loan Maturity Date,
(b) the repayment of the Term Loan Advances, (c) as required pursuant to
Section 2.2(d) or 2.2(e), or (d) the termination of this Agreement.

“Foreign Currency” means lawful money of a country other than the United States.

“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.

“FX Contract” is any foreign exchange contract by and between Borrower and SVB
under which Borrower commits to purchase from or sell to SVB a specific amount
of Foreign Currency on a specified date.

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.

“Good Faith Deposit” is defined in Section 2.4(e).

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

26



--------------------------------------------------------------------------------

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Guarantor” is any Person providing a Guaranty in favor of Agent or any Lender.

“Guaranty” is any guarantee of all or any part of the Obligations, as the same
may from time to time be amended, restated, modified or otherwise supplemented.

“Hercules” is defined in the preamble hereof.

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.

“Indemnified Person” is defined in Section 12.3.

“Information” is defined in Section 12.9.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” means, with respect to any Person, all of such Person’s
right, title, and interest in and to the following:

(a) its Copyrights, Trademarks and Patents;

(b) any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how and operating manuals;

(c) any and all source code;

(d) any and all design rights which may be available to such Person;

(e) any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and

(f) all amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents.

“Intercompany Services Agreements” are, collectively, the Intercompany Services
Agreement, made as of March 1, 2016, by and between BridgeBio and Borrower and
the Intercompany Services Agreement, dated and effective as of May 1, 2017,
BridgeBio Services Inc. and Borrower, each as amended as amended, restated,
amended and restated, supplemented and/or otherwise modified from time to time.

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

 

27



--------------------------------------------------------------------------------

“Key Person” is each of Borrower’s Chief Executive Officer and Chief Financial
Officer.

“Lender” and “Lenders” is defined in the preamble.

“Lender Entities” is defined in Section 12.9.

“Lender Intercreditor Agreement” is that certain Intercreditor Agreement dated
as of the Effective Date by and between Hercules and SVB, as may be amended from
time to time in accordance with the provisions thereof.

“Lenders’ Expenses” are all of Agent’s and the Lenders’ audit fees and expenses,
costs, and expenses (including reasonable documented attorneys’ fees and
expenses) for preparing, amending, negotiating, administering, defending and
enforcing the Loan Documents (including, without limitation, those incurred in
connection with appeals or Insolvency Proceedings) or otherwise incurred with
respect to Borrower.

“Letter of Credit” is a standby or commercial letter of credit issued by SVB
upon request of Borrower based upon an application, guarantee, indemnity, or
similar agreement.

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

“Loan Documents” are, collectively, this Agreement and any schedules, exhibits,
certificates, notices, and any other documents related to this Agreement, the
Perfection Certificate, the Lender Intercreditor Agreement, each Disbursement
Letter, any Bank Services Agreement, any Control Agreement, any subordination
agreement, any note, or notes or guaranties executed by Borrower or Guarantor,
and any other present or future agreement by Borrower and/or Guarantor with or
for the benefit of Agent and the Lenders in connection with this Agreement, all
as amended, restated, or otherwise modified.

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Agent’s, for the ratable benefit of the Lenders, Lien in the
Collateral or in the value of such Collateral; (b) a material adverse change in
the business, operations, or condition (financial or otherwise) of Borrower; or
(c) a material impairment of the prospect of repayment of any portion of the
Obligations.

“Milestone Event” means [***].

“Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, fees, Lenders’ Expenses, the Final Payment, the Prepayment Fee, the
Success Fee and other amounts Borrower owes Agent or any Lender now or later,
whether under this Agreement, the other Loan Documents, or otherwise, including,
without limitation, all obligations relating to Bank Services, if any, and
including any interest accruing after Insolvency Proceedings begin and debts,
liabilities, or obligations of Borrower assigned to Agent and/or the Lenders,
and to perform Borrower’s duties under the Loan Documents.

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“Payment/Advance Form” is that certain form attached hereto as Exhibit C.

“Payment Date” is the first (1st) Business Day of each month.

 

28



--------------------------------------------------------------------------------

“Perfection Certificate” is defined in Section 5.1.

“Permitted Indebtedness” is:

(a) Borrower’s Indebtedness to Agent and the Lenders under this Agreement and
the other Loan Documents;

(b) Indebtedness existing on the Effective Date which is shown on the Perfection
Certificate;

(c) Subordinated Debt;

(d) unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;

(e) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;

(f) Indebtedness secured by Liens permitted under clauses (a) and (c) of the
definition of “Permitted Liens” hereunder; and

(g) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (f) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.

“Permitted Investments” are:

(a) Investments (including, without limitation, Subsidiaries) existing on the
Effective Date which are shown on the Perfection Certificate (but specifically
excluding any future Investments in any Subsidiaries unless otherwise permitted
hereunder);

(b) Investments consisting of Cash Equivalents;

(c) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;

(d) Investments consisting of deposit accounts (but only to the extent that
Borrower is permitted to maintain such accounts pursuant to Section 6.6 of this
Agreement) in which Agent, for the ratable benefit of Lenders, has a first
priority perfected security interest;

(e) Investments accepted in connection with Transfers permitted by Section 7.1;

(f) Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the ordinary course of business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by the Board;

(g) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business; and

(h) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (h) shall not
apply to Investments of Borrower in any Subsidiary.

 

29



--------------------------------------------------------------------------------

“Permitted Liens” are:

(a) Liens existing on the Effective Date which are shown on the Perfection
Certificate or arising under this Agreement or the other Loan Documents;

(b) Liens for taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and for
which Borrower maintains adequate reserves on Borrower’s Books, provided that no
notice of any such Lien has been filed or recorded under the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations adopted thereunder;

(c) purchase money Liens or capital leases (i) on Equipment acquired or held by
Borrower incurred for financing the acquisition of the Equipment securing no
more than Five Hundred Thousand Dollars ($500,000.00) in the aggregate amount
outstanding, or (ii) existing on Equipment when acquired, if the Lien is
confined to the property and improvements and the proceeds of the Equipment;

(d) Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, securing liabilities in the aggregate amount not
to exceed Fifty Thousand Dollars ($50,000.00) and which are not delinquent or
remain payable without penalty or which are being contested in good faith and by
appropriate proceedings which proceedings have the effect of preventing the
forfeiture or sale of the property subject thereto;

(e) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);

(f) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (e), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase;

(g) leases or subleases of real property granted in the ordinary course of
Borrower’s business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non-exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Borrower’s business (or, if referring to another Person,
in the ordinary course of such Person’s business), if the leases, subleases,
licenses and sublicenses do not prohibit granting Agent a security interest
therein;

(h) non-exclusive licenses of Intellectual Property granted to third parties in
the ordinary course of business, and licenses of Intellectual Property that
could not result in a legal transfer of title of the licensed property that may
be exclusive in respects other than territory and that may be exclusive as to
territory only as to discrete geographical areas outside of the United States;

(i) Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;
and

(j) Liens in favor of other financial institutions arising in connection with
Borrower’s deposit and/or securities accounts held at such institutions,
provided that (i) Agent, for the ratable benefit of the Lenders, has a first
priority perfected security interest in the amounts held in such deposit and/or
securities accounts (ii) such accounts are permitted to be maintained pursuant
to Section 6.6 of this Agreement.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Prepayment Fee” shall be an additional fee, payable to the Lenders, with
respect to the Term Loan Advances, upon the prepayment of the Term Loan
Advances, in an amount equal to (a) two and one-half of one percent (2.50%) of
the principal amount of the Term Loan Advances outstanding immediately prior to
such prepayment if the prepayment is made on or prior to the first (1st)
anniversary of the Effective Date, (b) one percent (1.0%) of the principal
amount of the Term Loan Advances outstanding immediately prior to such
prepayment if the prepayment is

 

30



--------------------------------------------------------------------------------

made after the first (1st) anniversary of the Effective Date but on or prior to
the second (2nd) anniversary of the Effective Date or (c) three-quarters of
percent (0.75%) of the principal amount of the Term Loan Advances outstanding
immediately prior to such prepayment if the prepayment is made after the second
(2nd) anniversary of the Effective Date. Notwithstanding the foregoing, the
Lenders agree to waive the Prepayment Fee if the Term Loan Advances are prepaid
in full in accordance with Section 2.2(d) in connection and simultaneously with
the refinancing of the Term Loan Advances by the Lenders in their sole and
absolute discretion.

“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that, in the event such
rate of interest is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement; and provided further that if such rate of interest,
as set forth from time to time in the money rates section of The Wall Street
Journal, becomes unavailable for any reason as determined by Agent, the “Prime
Rate” shall mean the rate of interest per annum announced by SVB as its prime
rate in effect at its principal office in the State of California (such SVB
announced Prime Rate not being intended to be the lowest rate of interest
charged by SVB in connection with extensions of credit to debtors); provided
that, in the event such rate of interest is less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Pro Rata Share” is, as of any date of determination, with respect to each
Lender, a percentage (expressed as a decimal, rounded to the ninth decimal
place) determined by dividing the outstanding principal amount of Term Loan
Advances held by such Lender by the aggregate outstanding principal amount of
all Term Loan Advances.

“Quarterly Financial Statements” is defined in Section 6.2(a).

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

“Representatives” is defined in Section 12.9.

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer, and Controller of Borrower.

“Restricted License” is any material license or other similar agreement with
respect to which Borrower is the licensee (a) that prohibits or otherwise
restricts Borrower from granting a security interest in Borrower’s interest in
such license or agreement or any other property, or (b) for which a default
under or termination of could interfere with the Agent’s right to sell any
Collateral.

“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.

Securities Account” is any “securities account” as defined in the Code with such
additions to such term as may hereafter be made.

“Stanford License Agreement” is the License Agreement, effective as of April 10,
2016, between The Board of Trustees of the Leland Stanford Junior University and
Borrower, as amended as amended, restated, amended and restated, supplemented
and/or otherwise modified from time to time.

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Agent and the Lenders (pursuant to a
subordination, intercreditor, or other similar agreement in form and substance
satisfactory to Agent and the Lenders entered into between Agent, the Lenders
and the other creditor), on terms acceptable to Agent and the Lenders.

 

31



--------------------------------------------------------------------------------

“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower or
Guarantor.

“Success Fee” is defined in Section 2.4(d).

“Success Fee Amount” is (a) in the event that the Success Fee is paid prior to
the second (2nd) anniversary of the Effective Date, One Million Dollars
($1,000,000.00) and (b) in the event that the Success Fee is paid on or after
the second (2nd) anniversary of the Effective Date, Two Million Dollars
($2,000,000.00).

“SVB” is defined in the preamble hereof.

“Term Loan A Advance” is defined in Section 2.2(a).

“Term Loan Advance” and “Term Loan Advances” are each defined in Section 2.2(a).

“Term Loan B Advance” and “Term Loan B Advances” are each defined in
Section 2.2(a).

“Term Loan B Draw Period” is the period of time commencing on the Effective Date
and continuing through the earlier to occur of (a) October 31, 2020, and (b) the
occurrence of an Event of Default.

“Term Loan C Advance” and “Term Loan C Advances” are each defined in
Section 2.2(a).

“Term Loan C Draw Period” is the period of time commencing upon the occurrence
of the Milestone Event and continuing through the earlier to occur of
(a) September 30, 2021, and (b) the occurrence of an Event of Default.

“Term Loan Commitment” means, for any Lender, the obligation of such Lender to
make a Term Loan Advance as and when available, up to the principal amount shown
on Schedule 1. “Term Loan Commitments” means the aggregate amount of such
commitments of all Lenders.

“Term Loan Commitment Percentage” means, as to any Lender at any time, the
percentage (carried out to the fourth decimal place) of the Term Loan
Commitments represented by such Lender’s Term Loan Commitment at such time. The
initial Term Loan Commitment Percentage of each Lender is set forth opposite the
name of such Lender on Schedule 1.

“Term Loan Maturity Date” is October 2, 2023.

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

“Transfer” is defined in Section 7.1.

[Signature Page Follows.]

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

BORROWER:

 

EIDOS THERAPEUTICS, INC.

By  

/s/ Neil Kumar

Name: Neil Kumar Title: Chief Executive Officer

AGENT:

 

SILICON VALLEY BANK, as Agent

By  

/s/ Peter Sletteland

Name: Peter Sletteland Title: Vice President

LENDERS:

 

SILICON VALLEY BANK

By  

/s/ Peter Sletteland

Name: Peter Sletteland Title: Vice President

 

HERCULES CAPITAL, INC. By  

/s/ Zhuo Huang

Name: Zhuo Huang Title: Associate General Counsel

[Signature Page to Loan and Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

LENDERS AND COMMITMENTS

[***]



--------------------------------------------------------------------------------

EXHIBIT A - COLLATERAL DESCRIPTION

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as provided below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts, certificates of
deposit, fixtures, letters of credit rights (whether or not the letter of credit
is evidenced by a writing), securities, and all other investment property,
supporting obligations, and financial assets, whether now owned or hereafter
acquired, wherever located; and

all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include (a) rights held
by Borrower as licensee under the Stanford License Agreement that are not
assignable by their terms without the consent of the licensor thereof (but only
to the extent such restriction on assignment is enforceable under applicable
law) or (b) any Intellectual Property; provided, however, the Collateral shall
include all Accounts and all proceeds of Intellectual Property. If a judicial
authority (including a U.S. Bankruptcy Court) would hold that a security
interest in the underlying Intellectual Property is necessary to have a security
interest in such Accounts and such property that are proceeds of Intellectual
Property, then the Collateral shall automatically, and effective as of the
Effective Date, include the Intellectual Property to the extent necessary to
permit perfection of Agent’s, for the ratable benefit of the Lenders, security
interest in such Accounts and such other property of Borrower that are proceeds
of the Intellectual Property.

Pursuant to the terms of a certain negative pledge arrangement with Agent and
the Lenders, Borrower has agreed not to encumber any of its Intellectual
Property without Agent’s and the Lenders’ prior written consent.



--------------------------------------------------------------------------------

EXHIBIT B

COMPLIANCE CERTIFICATE

[***]



--------------------------------------------------------------------------------

EXHIBIT C

LOAN PAYMENT/ADVANCE REQUEST FORM

[***]



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF DISBURSEMENT LETTER

[***]